NATIONWIDE MUTUAL FUNDS Nationwide Destination 2020 Fund Supplement dated December 13, 2011 to the Summary Prospectus dated March 1, 2011 (as revised September 28, 2011) Capitalized terms and certain other terms used in the supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the Summary Prospectus. 1.At a meeting of the Board of Trustees (the “Board”) of Nationwide Mutual Funds (the “Trust”) held on December 13, 2011, the Board approved an amendment to the investment advisory agreement between the Trust, on behalf of the Nationwide Destination 2020 Fund (the “Fund”), and Nationwide Fund Advisors (“NFA”), the investment adviser to the Trust, pursuant to which the unified management fee payable by the Fund to NFA shall be reduced, effective January 1, 2012, to 0.13% of the Fund’s average daily net assets. 2.Effective January 1, 2012, the Fees and Expenses Table found on page 1 of the Summary Prospectus is deleted and restated as follows: Class A Shares Class C Shares Class R1 Shares Class R2 Shares Institutional Service Class Shares Institutional Class Shares Shareholder Fees (paid directly from your investment) Maximum Sales Charge (Load) imposed on purchases (as a percentage of offering price) 5.75% None None None None None Maximum Deferred Sales Charge (Load) (as a percentage of offering or sale price, whichever is less) None 1.00% None None None None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees1 0.13% 0.13% 0.13% 0.13% 0.13% 0.13% Distribution and/or Service (12b-1) Fees 0.25% 1.00% 0.65% 0.50% None None Other Expenses 0.26% 0.01% 0.26% 0.26% 0.26% 0.01% Acquired Fund Fees and Expenses 0.28% 0.28% 0.28% 0.28% 0.28% 0.28% Total Annual Fund Operating Expenses 0.92% 1.42% 1.32% 1.17% 0.67% 0.42% 1 “Management Fees” have been restated to reflect the reduction of contractual investment advisory fees, effective January 1, 2012. 3.Effective January 1, 2012, the Example Tables found on page 2 of the Summary Prospectus are deleted and restated as follows: 1 Year 3 Years 5 Years 10 Years Class A shares Class C shares Class R1 shares Class R2 shares Institutional Service Class shares 68 Institutional Class shares 43 You would pay the following expenses on the same investment if you did not sell your shares: 1 Year 3 Years 5 Years 10 Years Class C shares PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE
